DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/1/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2010/0164600).
Regarding claim 1, fig. 3 of Liu teaches a charge pump circuit, comprising: a first transistor [340], having a first end and a second end; a first capacitor [330], having a first end and a second end, wherein the second end of the first capacitor is electrically connected to the second end of the first transistor; a second transistor [350], having a first end and a second end, wherein the first end of the second transistor is electrically connected to the second of the first transistor; and a second capacitor [370], having a first end and a second end, wherein the first end of the second capacitor is electrically connected to the second end of the second transistor.
Regarding claim 2, fig. 3 of Liu teaches wherein the first end of the first capacitor receives an input signal.
Regarding claim 3, fig. 3 of Liu teaches wherein the first end of the second capacitor provides an output signal.
Regarding claim 6, fig. 3 of Liu teaches wherein the second transistor is an N-type transistor.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matano (US 2010/0127761).
Regarding claim 1, fig. 1 of Matano teaches a charge pump circuit, comprising: a first transistor [1N3a], having a first end and a second end; a first capacitor [1N1], having a first end and a second end, wherein the second end of the first capacitor is electrically connected to the second end of the first transistor; a second transistor [132], having a first end and a second end, wherein the first end of the second transistor is electrically connected to the second of the first transistor; and a second capacitor [135], having a first end and a second end, wherein the first end of the second capacitor is electrically connected to the second end of the second transistor.
Regarding claim 2, fig. 1 of Matano teaches wherein the first end of the first capacitor receives an input signal.
Regarding claim 3, fig. 1 of Matano teaches wherein the first end of the second capacitor provides an output signal.
Regarding claim 4, fig. 1 of Matano teaches a reset transistor [133b], having a first end and a second end, wherein the first end of the reset transistor is electrically connected to the first end of the second capacitor, the second end of the reset transistor receives a reset voltage (ground), and a control end of the reset transistor receives a reset signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claim 5, Liu discloses the claimed invention except where the transistor is a P-type transistor. It would have been an obvious matter of design choice to the ordinary artisan before the effective filing date of the claimed invention to implement a transistor as a P-type, since it was well known in the art that transistors are implemented with N-type and P-type.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matano.
Regarding claims 5 and 6, Matano discloses the claimed invention except where the transistor is a P-type/N-type transistor. It would have been an obvious matter of design choice to the ordinary artisan before the effective filing date of the claimed invention to implement a transistor as a P-type/N-type, since it was well known in the art that transistors are implemented with N-type and P-type.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matano in view of Boiko (US 2010/0188385).
Regarding claim 7, Matano teaches the device except wherein the first end of the first transistor is electrically connected to a control end of the first transistor. Matano does show where the first transistor 1N3a is connected between the first capacitor and a supply voltage. Fig. 16 of Boiko shows a transistor S2 connected between a first capacitor C1 and a power rail +ve where there are further additional diode-connected transistors connected to S2. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the diode-connected transistors above 1N3a of Matano where these transistors comprise the first transistor as taught in Boiko for the purpose of utilizing a suitable and well-known type of power control to a charge pump. 
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 2017/0163148) describes a reference voltage generator having at least one bipolar junction transistor. Stopel (US 2007/0063760) describes a charge pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896